DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  the examiner finds the wording “oppositely opposed second side” confusing. The examiner instead suggests use of “oppositely situated second side” or “opposing second side”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim provides that the battery compartment is “positioned within said trailer”. However, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanourakis et al. (US 2014/0025245) in view of Chase Jr. (US 5,760,569).
In re claim 1, Fanourakis teaches a range extender system for a tractor-trailer, said tractor-trailer having a trailer, said range extender system comprising; a compartment and at least one cell (58); said compartment defined by a first side and an oppositely opposed second side (inherent); said at least one cell in removable 
Fanourakis doesn’t explicitly teach “at least one door in communication with at least one of said first side and said oppositely opposed second side”. 
The examiner takes official notice that the use of doors for battery compartments is so well known and conventional in electric apparatus arts and the examiner believes that removable batteries with a battery compartment are so well known as to invoke application of KSR and its progeny. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). The examiner notes that battery housings are widely used for stably securing batteries and such housings generally have doors. As Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Additionally, since the applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult 
The Applicant is also directed to Chase which teaches at least one door in communication with at least one of said first side and said oppositely opposed second side for insertion of a battery (fig. 2).
In re claim 2, the examiner takes official notice that battery cells incorporating at least one guide channel are also well known and conventional in the electrical arts for properly securing a battery in place and would be obvious to incorporate into the trailer of Fanourakis (see, again, Chase at fig. 5).
In re claim 3, the examiner takes official notice that including at least one guide channel positioned between a cell first side and a cell second side, wherein said at least one guide channel provides for said at least one cell alignment in said compartment is well known and conventional in the art for both aligning and securing a battery within a housing (see, again, Chase at fig. 5).
In re claim 4, the examiner takes the position that including one cell having at least one electrical connection provided at least in close proximity to a surface of said at least one cell is well known and conventional in the art (see, again, Chase at fig. 5). For a proper electrical circuit, it is necessary to include electrodes which are not obstructed to allow for the free flow of power. As such, placing electrical connections on, or in close proximity to a surface, is an electrical necessity. 

In re claim 7, Chase further teaches the attachment assembly is a rod (fig. 2).
In re claim 8, Chase takes official notice that it is well known and conventional for doors, including those on compartments, to be pivotally attached to at least one of said first side and said oppositely opposed second side (see, again, Chase at fig. 2).
In re claim 9, the examiner takes official notice that it is well known and conventional to incorporate locking mechanisms on doors.
Claim 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanourakis in view of Chase, as applied above, and further in view of Bianco (US 2011/0114398).
In re claim 5, Fanourakis in view of Chase does not explicitly teach the at least one electrical connection is electrically coupled with a trailer connection. Attention, however, is directed to Bianco which teaches electrically connecting a battery on a trailer to a tractor (fig. 1). It would be obvious to one of ordinary skill in the art to modify the apparatus of Fanourakis to include an electrical connection coupled with a trailer connection to allow for the battery of the trailer to power a motor on the tractor. 
In re claim 10, Fanourakis further teaches at least one cell electrically coupled to at least one of an electric motor (20) and a hybrid engine.

In re claim 12, the examiner takes the position that adding a second charging port in close proximity to a back of said trailer would be an obvious matter of design choice to one of ordinary skill in the art. The examiner notes that the courts have held mere duplication of the essential working parts of a device involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EREZ GURARI/           Primary Examiner, Art Unit 3614